Exhibit 10.2

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and Release (“Agreement”) is made and entered into
this 30th day of June 2006, by and between THE BOARD OF TRUSTEES OF THE
UNIVERSITY OF ALABAMA, a public corporation and one of its divisions, THE
UNIVERSITY OF ALABAMA IN HUNTSVILLE (collectively “UAH”), on the one hand, and
NEKTAR THERAPEUTICS AL, CORPORATION and NEKTAR THERAPEUTICS (collectively
“NEKTAR”) and J. MILTON HARRIS (“HARRIS”), on the other hand.

RECITALS

A. WHEREAS, on July 14, 2005, UAH filed a Complaint against NEKTAR in the United
States District Court for the Northern District of Alabama entitled The Board of
Trustees of the University of Alabama, a public corporation, v. Nektar
Therapeutics AL, Corporation and Nektar Therapeutics, Civil Action
No. 05-cv-01514-JEO (collectively, including amendments, “The Litigation”),
asserting, inter alia, claims under contract, tort, conversion, and patent
infringement theories and seeking, inter alia, a judicial declaration of
ownership of United States Patent No. 5,252,714 (“the 714 Patent”), as more
fully set forth in the pleadings on file in this matter;

B. WHEREAS, on August 3, 2005, UAH amended its Complaint to add HARRIS as an
individual defendant and to assert, inter alia, additional claims against HARRIS
and NEKTAR under theories of fraud, breach of contract, breach of fiduciary
duties, patent infringement, and conversion, and seeking a declaratory judgment
on any patents not assigned to UAH, as more fully set forth in the pleadings on
file in this matter;

 

1



--------------------------------------------------------------------------------

C. WHEREAS, the said complaint and amended complaint were subsequently amended
on two occasions and additional claims were asserted against NEKTAR and HARRIS,
as more fully set forth in the pleadings on file in this matter;

D. WHEREAS, Nektar Therapeutics AL, Corporation filed a counterclaim against UAH
on November 7, 2005, seeking recovery under various tort theories for royalty
payments wrongfully made to UAH, as more fully set forth in the pleadings on
file in this matter;

E. WHEREAS, UAH, on the one hand, and NEKTAR and HARRIS, on the other hand, each
expressly deny any wrongdoing or liability for the matters alleged against them,
and neither party admits guilt or liability toward the other party;

F. WHEREAS, the Parties now desire to settle all claims asserted one against the
other in The Litigation and to fully and finally satisfy and resolve any and all
disputes between them, without further litigation, expense, delay, or
inconvenience.

TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

1. Initial Payment: On or before July 5, 2006, NEKTAR and HARRIS will pay to UAH
the sum of $15,000,000.00 (FIFTEEN MILLION DOLLARS) (the “Initial Payment”).
NEKTAR and HARRIS will make the Initial Payment to UAH by electronic funds
transfer pursuant to written instructions to be provided to Augusta S. Dowd
(“Dowd”), counsel for NEKTAR, or her successor or designee, by Stancil Starnes
(“Starnes”), counsel for UAH, or by his successor or designee.

 

2



--------------------------------------------------------------------------------

2. Installment Payments: Beginning July 1, 2007, and for the next nine
(9) consecutive years thereafter, to conclude on July 1, 2016, NEKTAR shall pay
to UAH the sum of $1,000,000.00 (ONE MILLION DOLLARS) per year for each year of
the said ten (10) year period (“Installment Payments”). NEKTAR shall make the
Installment Payments by electronic funds transfer pursuant to written
instructions to be provided to Dowd by Starnes. Harris shall have no obligation
or responsibility to make any payment of the Installment Payments to UAH. Full
responsibility for payment of the Installment Payments shall be solely that of
NEKTAR.

3. Default of Installment Payments: If NEKTAR fails to pay any of the
Installment Payments by the deadline of July 1st as required in paragraph 2,
then UAH shall provide reasonable written notice to NEKTAR of NEKTAR’s default,
sent to the attention of the office of the General Counsel of Nektar
Therapeutics (150 Industrial Road, San Carlos, CA 94070), with a copy to the
Chief Financial Officer of Nektar Therapeutics (150 Industrial Road, San Carlos,
CA 94070), following the receipt of which NEKTAR shall have five (5) business
days in which to cure the default. Should NEKTAR fail to cure the default within
such five business day period, then the unpaid balance of the Installment
Payments will become due immediately. In addition, should NEKTAR fail to pay any
of the Installment Payments by the deadline of July 1st as set forth in
paragraph 2, and fail to cure such default as provided herein, the license
described in paragraph 11 will be terminated and NEKTAR will lose any and all
rights to the use of United States Patent No. 5,252,714 (entitled “Preparation
and Use of Polyethylene Glycol Propionaldehyde”) (the “714 Patent”).

 

3



--------------------------------------------------------------------------------

4. Security: If the cash, cash equivalents and investments1, as recorded on the
quarterly financial statements of Nektar Therapeutics falls below
$150,000,000.00 (ONE HUNDRED FIFTY MILLION DOLLARS) in any quarter, or is
reasonably likely to fall below $150,000,000.00 (ONE HUNDRED FIFTY MILLION
DOLLARS) in the next quarter based on the quarterly financial statements of
Nektar Therapeutics, then upon the written request of UAH directed to the
attention of the office of the General Counsel of Nektar Therapeutics (150
Industrial Road, San Carlos, CA 94070) with a copy to the Chief Financial
Officer of Nektar Therapeutics (150 Industrial Road, San Carlos, CA 94070),
Nektar Therapeutics shall provide a letter of credit in favor of UAH in the
amount of $1,000,000.00 (ONE MILLION DOLLARS) from a federally chartered bank.
The $1,000,000.00 (ONE MILLION DOLLAR) letter of credit shall be renewed
annually unless and until the cash, cash equivalents and investments of Nektar
Therapeutics, as reflected on the quarterly financial statements of Nektar
Therapeutics, shall exceed $150,000,000.00 (ONE HUNDRED FIFTY MILLION DOLLARS).
In addition, should the cash, cash equivalents and investments of Nektar
Therapeutics as stated in the quarterly financial statements of Nektar
Therapeutics fall below $75,000,000.00 (SEVENTY -FIVE MILLION DOLLARS) in any
given quarter, UAH shall have the right to demand that Nektar escrow the
remaining balance owed on the Installment Payments in a federally chartered bank
for the exclusive benefit of UAH; provided, however, that UAH shall first
provide written notice to Nektar Therapeutics sent to the attention of the
office of the General Counsel of Nektar Therapeutics, with a copy to the Chief
Financial Officer of Nektar Therapeutics, of the deficiency in the cash, cash
equivalents and investments and UAH shall allow Nektar

 

--------------------------------------------------------------------------------

1 For purposes of this Agreement, the term “cash, cash equivalents and
investments” shall mean all highly liquid investments with a maturity at the
date of purchase of three months or less, and shall include demand deposits held
in banks, interest bearing money market funds, commercial paper, federal and
municipal government securities, and repurchase agreements.

 

4



--------------------------------------------------------------------------------

Therapeutics fourteen (14) business days after such written notice in which to
cure the deficiency or the remaining balance on the Installment Payments shall
be escrowed by Nektar in a federally chartered bank for the exclusive benefit of
UAH and the remaining Installment Payments shall be paid to UAH from these
escrowed funds as they become due under paragraph 2.

5. Use of Settlement Proceeds: One of the major considerations that led
Defendants to agree to settle this matter is the desire and hope that UAH will
utilize the settlement proceeds to advance UAH’s educational mission by
providing a stable source of financial support to endowment beneficiaries and
money for scholarships that promote Chemistry, Biology and Biotechnology
programs.

In an effort to attempt to amicably further a reconciliation of the Parties’
relationships, representatives of UAH will meet with Defendants’ representatives
within thirty (30) days from the completion of this settlement at an agreed-upon
date, place and time to consider specific suggestions by Defendants for the use
of the funds.

UAH reserves the right to use the settlement proceeds in any manner it deems
appropriate consistent with the rules and policies of the Board of Trustees of
the University of Alabama. It currently plans, subject to any legal restrictions
or prior contractual or policy obligations, to apply the funds towards its
endowment and to fund scholarships for the entire campus, including Chemistry,
Biology and Biotechnology programs.

6. Satisfaction of Claims: HARRIS’ payment to UAH as set forth in Paragraph 1
and NEKTAR’s payments to UAH as set forth in Paragraphs 1 and 2 above represent
full and complete satisfaction of UAH’s claims against NEKTAR and HARRIS and
against NEKTAR’s and HARRIS’ past, present and future officers, directors,
trustees, agents, attorneys, affiliates, consultants, employers, employees,
heirs, successors, assigns, departments,

 

5



--------------------------------------------------------------------------------

operating units and other representatives, and the successors and assigns
thereof. UAH’s acceptance of the settlement amount, which reflected and
accounted for NEKTAR’s counterclaims against UAH, also represents full and
complete satisfaction of NEKTAR’s claims against UAH and against UAH’S past,
present and future officers, directors, trustees, agents, attorneys, affiliates,
consultants, employers, employees, heirs, successors, assigns, departments,
operating units and other representatives, and the successors and assigns
thereof.

7. Dismissal of The Litigation: Upon receipt of the Initial Payment referenced
in Paragraph 1 above, counsel for the Parties shall file a Stipulation and Order
of Dismissal in the form attached hereto as Exhibit “A”, dismissing The
Litigation with prejudice, each party to bear its own costs and attorneys’ fees.
The United States District Court for the Northern District of Alabama,
Northeastern Division, shall retain jurisdiction for the enforcement of the
Settlement Agreement and Releases.

8. UAH’s Full Release of NEKTAR and HARRIS: UAH, for itself, its past, present,
and future officers, directors, trustees, employees, agents, attorneys,
affiliates, consultants, departments, operating units, and other
representatives, and their successors and assigns, hereby releases and forever
discharges NEKTAR and HARRIS and all of their past, present and future officers,
directors, trustees, employers, employees, heirs, successors, assigns, agents,
attorneys, affiliates, consultants, departments, operating units, and all other
representatives and their successors and assigns, from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts, and
expenses of any nature whatsoever, known or unknown, suspected or unsuspected
(collectively referred to herein as the “Claim” or “Claims”) under federal,
state or other law, whether the same be based upon statute, contract, tort, or
other basis,

 

6



--------------------------------------------------------------------------------

including but not limited to: (i) those Claims asserted and those which could
have been asserted in The Litigation; (ii) any and all Claims arising from or
relating to HARRIS’ employment, past employment or separation from employment,
with UAH; (iii) any and all Claims arising from UAH’s patent policy, faculty
handbook or any other guideline, policy, procedure, obligation, term or
condition of HARRIS’ employment; (iv) any and all claims arising from or
relating to the License Agreement entered between UAH and Shearwater Polymers,
Inc. and any amendment or revision thereto; (v) any and all claims related to
U.S. Patent No. 5,252,714; (vi) any and all Claims arising from, or relating to,
any facts that occurred up to the time UAH executes this Agreement; (vii) any
and all Claims to the purchase price, or any components of the purchase price
paid by Nektar Therapeutics for Shearwater Corporation or any successor entity
to Shearwater Corporation; (viii) any and all Claims relating to HARRIS’ work at
UAH, Shearwater Corporation, Shearwater Polymers, Inc., Nektar Therapeutics AL,
Corp. or any successor entity or assign thereof or any future employer of
HARRIS; (ix) any Claims of ownership, title, right or interest of any sort
whatsoever, to any past, present or future patent application, patent,
technology, discovery, invention, trade secret, proprietary information,
research and development, concepts, or intellectual property of any type,
nature, or description whatsoever, owned, assigned or claimed by NEKTAR and/or
HARRIS or their past, present and future officers, directors, trustees,
employers, employees, agents, attorneys, affiliates, consultants, departments,
operating units, and all other representatives and their successors and assigns.
UAH agrees not to file any claim or lawsuit against any party asserting any
Claims released in this Agreement and irrevocably and unconditionally waives and
releases any and all rights to recovery or relief arising from any Claims that
are released in this Paragraph.

 

7



--------------------------------------------------------------------------------

9. NEKTAR and HARRIS’ Full Release of UAH: NEKTAR and HARRIS, for themselves,
their past, present, and future officers, directors, trustees, employees,
agents, attorneys, affiliates, consultants, departments, operating units, and
other representatives, and their successors and assigns, hereby releases and
forever discharges UAH and all of its past, present and future officers,
directors, trustees, employers, employees, heirs, successors, assigns, agents,
attorneys, affiliates, consultants, departments, operating units, and all other
representatives and their successors and assigns, from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts, and
expenses of any nature whatsoever, known or unknown, suspected or unsuspected
(collectively referred to herein as the “Claim” or “Claims”) under federal,
state or other law, whether the same be based upon statute, contract, tort, or
other basis, including but not limited to: (i) those Claims asserted and those
which could have been asserted in The Litigation; (ii) any and all Claims
arising from or relating to HARRIS’ employment, past employment or separation
from employment, with UAH; (iii) any and all Claims arising from UAH’s patent
policy, faculty handbook or any other guideline, policy, procedure, obligation,
term or condition of HARRIS’ employment; (iv) any and all claims arising from or
relating to the License Agreement entered between UAH and Shearwater Polymers,
Inc. and any amendment or revision thereto; (v) any and all claims related to
U.S. Patent No. 5,252,714; (vi) any and all Claims arising from, or relating to,
any facts that occurred up to the time the Parties execute this Agreement;
(vii) any and all Claims to the purchase price, or any components of the
purchase price paid by Nektar Therapeutics for Shearwater Corporation or any
successor entity to Shearwater Corporation; (viii) any and all Claims relating
to HARRIS’ work at UAH, Shearwater Corporation, Shearwater Polymers, Inc.,
Nektar Therapeutics AL, Corp. or any

 

8



--------------------------------------------------------------------------------

successor entity or assign thereof or any future employer of HARRIS; (ix) any
Claims of ownership, title, right or interest of any sort whatsoever, to any
past, present or future patent application, patent, technology, discovery,
invention, trade secret, proprietary information, research and development,
concepts, or intellectual property of any type, nature, or description
whatsoever, owned, assigned or claimed by NEKTAR and/or HARRIS or their past,
present and future officers, directors, trustees, employers, employees, agents,
attorneys, affiliates, consultants, departments, operating units, and all other
representatives and their successors and assigns. NEKTAR and HARRIS agree not to
file any claim or lawsuit against any party asserting any Claims released in
this Agreement and irrevocably and unconditionally waives and releases any and
all rights to recovery or relief arising from any Claims that are released in
this Paragraph.

10. Termination of 1993 License Agreement: As a condition to this settlement
NEKTAR insists the parties agree that there has been no default or breach of any
of the obligations of the 1993 License Agreement. Therefore, the parties further
agree as follows:

The License Agreement between UAH and Shearwater Polymers, Inc. (“Shearwater”)
dated June 17, 1993 (the “1993 License Agreement”) is hereby terminated in its
entirety and, notwithstanding anything to the contrary in the 1993 License
Agreement, any and all rights, obligations and liabilities of UAH and Shearwater
under the 1993 License Agreement are hereby extinguished in their entirety. UAH
hereby affirms that neither Nektar nor any of its affiliates or their respective
employees or agents, is in default or in breach of any of the obligations of
Shearwater under the 1993 License Agreement, nor has Shearwater or Nektar or any
of their affiliates or their respective employees or agents ever defaulted or
committed a breach of any of the obligations of Shearwater under the 1993
License Agreement. Accordingly, UAH

 

9



--------------------------------------------------------------------------------

acknowledges and agrees that neither Nektar nor any of its affiliates or their
respective employees or agents, owes to UAH any royalties or other payments of
any kind whatsoever under the 1993 License Agreement, the 714 patent, or the new
license agreement described in Paragraph 11 below. UAH further agrees that it
shall be solely responsible for any and all payments of any kind whatsoever owed
by UAH to Dr. M. R. Sedeghat-Herati arising from or relating to the 714 Patent,
the 1993 License Agreement, or the new license agreement described in Paragraph
11 below or this Agreement.

11. Grant of New License Agreement: Concurrently with the termination of the
License Agreement, UAH hereby grants to Nektar a fully paid up, royalty-free,
worldwide, assignable, transferable, sole and exclusive (even as to UAH)
license, with the right to grant and authorize sublicenses, under United States
Patent No. 5,252,714 (entitled “Preparation and Use of Polyethylene Glycol
Propionaldehyde”) (the “714 Patent”), to make, have made, use, sell, offer for
sale, import and offer to import products. Moreover, with the grant of such
license, UAH acknowledges and agrees that Nektar has the right to grant a
sublicense to Amgen, Inc. under the 714 Patent, to make, have made, use, sell,
offer for sale, import and offer to import products. In addition to the grant of
a sublicense by Nektar to Amgen, Inc., Nektar has the right to grant further
sublicenses under the 714 Patent, to make, have made, use, sell, offer for sale,
import and offer to import products, without the approval or consent of UAH, and
without the payment of any royalties or any duty of accounting to UAH, even if
any sublicensees pay royalties, manufacturing revenues or other amounts to
Nektar.

12. Taxes, Interest or Penalties: UAH shall be solely responsible for the
payment of any and all applicable federal and state or other taxes, interest or
penalties that are owed by UAH for any payments made to UAH under this
Agreement.

 

10



--------------------------------------------------------------------------------

13. Non-Disparagement: Each Party agrees that its executive officers and
directors will not denigrate, disparage or discredit the other party; provided,
however, that no casual, unintentional or inadvertent failure to comply with the
provisions of this paragraph shall be deemed a breach or default under this
Agreement.

14. Public Disclosure: The Parties agree that they will coordinate efforts to
insure that any initial public pronouncement, public statement, press release,
or disclosure, including information disseminated to the press regarding or
relating to The Litigation or this Agreement, is the result of a joint and
collaborative effort between the Parties and agreed to in writing by UAH and
Nektar Therapeutics; provided, however, that the Parties may make disclosures
without the consent of any other Party as required by law, rule or regulation
including as required under the rules of any stock exchange and in its filings
with the SEC.

15. Survivability: This Agreement shall be binding on all successors of NEKTAR,
HARRIS, and UAH.

16. Compromise of Disputed Claims: The Parties acknowledge and agree that this
Agreement is in compromise and settlement of all disputes between them and that
nothing contained in this Agreement constitutes or will be treated as an
admission of liability or wrongdoing by any party.

17. Voluntary and Independent Execution: The Parties acknowledge that they have
read this Agreement, have had the opportunity to confer with an attorney prior
to executing the Agreement, understand the terms recited in this Agreement, and
execute this Agreement voluntarily, willingly, and without coercion.

18. Legal Authority to Execute: The Parties and the individuals signing on their
behalf expressly warrant that each of the undersigned individuals has the right,
power, legal capacity, and authority to enter into this Agreement on behalf of
each of them and to bind the Parties.

 

11



--------------------------------------------------------------------------------

19. Alabama Law Governs: This Agreement shall be governed by and construed in
accordance with the laws of Alabama, without regard to choice of law principles.

20. Alabama Forum Selection Clause: Any action arising from or related to this
agreement shall be filed in the state or federal courts of Madison County,
Alabama or, if required by law, with the Board of Adjustment of the State of
Alabama.

21. Immunity: Nothing in this agreement should be construed as a waiver of any
immunity enjoyed by the University and its employees, agents and assignees.

22. Severability: Should any of the non-material provisions of this Agreement be
declared or be determined by any court to be illegal, void, invalid, or
unenforceable by a court of competent jurisdiction, the validity of the
remaining parts, terms, or provisions shall not be affected thereby, and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement. It is the intention of the Parties hereto that if any term or
provision of this Agreement is capable of two constructions, one of which would
render the term or provision void and the other of which would render the term
or provision valid, then the term or provision shall have the meaning that
renders it valid.

23. Entire Agreement: This Agreement (including Exhibit A attached hereto) set
forth the entire agreement and understanding between the Parties on the subject
matter hereof, and supersede all prior discussions and negotiations between
them. This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto, their respective heirs, administrators, beneficiaries,
representatives, executors, successors, and assigns. This Agreement may be
amended, modified, or supplemented only by a written instrument executed

 

12



--------------------------------------------------------------------------------

by the Parties affected thereby, and such amendment shall be binding upon their
respective heirs, administrators, beneficiaries, executors, successors, and
assigns. Neither one or more waivers by one or more of the Parties of a breach
of, or a default under, any of the provisions of the Agreement, nor one or more
failures of one or more of the Parties to enforce any of the provisions of the
Agreement, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any provisions, rights, or
privileges under the Agreement.

24. Termination of Relationship: The Parties agree and acknowledge that this
Agreement shall terminate all relationships, affiliations, agreements,
obligations and understandings existing up to the time of execution of this
Agreement between UAH, on the one hand, and NEKTAR and/or HARRIS, on the other
hand, except for the Shearwater Scholarship for UAH Academic Excellence in
Chemistry and the Shearwater Corporation Biotechnology Fellowships.

25. Counterparts: This Agreement may be executed by the Parties in one or more
counterparts, and may be executed on telefaxed copies, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. This document shall have no force and effect until and unless signed
by all parties listed below.

26. Return of Confidential Documents: Within thirty (30) days of the electronic
transfer of the Initial Payment to Starnes, each party shall either: (a) destroy
all confidential documents by any other party and shall so certify the fact of
such destruction to counsel for the other parties; or (b) shall return all
confidential documents to counsel for the producing party.

 

13



--------------------------------------------------------------------------------

27. Captions: The captions or headings in this Agreement are made for
convenience and general reference only, and shall not be constructed to
describe, define or limit the scope or intent of the provisions of this
Agreement.

28. Necessary Action: Each party shall perform any further acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement as manifested by
their signatures below on this 30th day of June, 2006.

PLEASE READ CAREFULLY. THIS SETTLEMENT AGREEMENT AND GENERAL

RELEASE INCLUDE A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

14



--------------------------------------------------------------------------------

/s/ Ralph H. Smith     THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ALABAMA    
BY:   RALPH H. SMITH     ITS:   GENERAL COUNSEL           /s/ FRANK FRANZ    
THE UNIVERSITY OF ALABAMA IN HUNTSVILLE     BY:   FRANK FRANZ     ITS:  
PRESIDENT     /s/ Nevan Elam     NEKTAR THERAPEUTICS AL, CORPORATION     BY:  
NEVAN ELAM     ITS:   GENERAL COUNSEL     /s/ Nevan Elam     NEKTAR THERAPEUTICS
    BY:   NEVAN ELAM     ITS:   GENERAL COUNSEL     /s/ J. Milton Harris     J.
MILTON HARRIS    

 

15